    Case 2:21-mc-00788-JS Document 7 Filed 08/02/21 Page 1 of 5 PageID #: 72



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ROHAN JOHNSON,
                    Petitioner,
                                                ORDER
             -against-                          21-MC-0788(JS)

UNITED STATES OF AMERICA,

                    Respondent.
-------------------------------------X
APPEARANCES

For Petitioner:          Rohan Johnson, pro se
                         c/o 229-19 Merrick Blvd, #336
                         Jamaica, NY 11413

For Respondent:          No appearance.


SEYBERT, District Judge:

             Rohan    Johnson    (“Petitioner”),     proceeding     pro    se,

petitions this Court: (1) “for access to review the ‘Hard-Copy’

case-file” in his criminal case, United States v. Johnson, Case

No. 06-CR-0010, and this case; 1 (2) waive the fees “to obtain

certified copies of a Complete and Un-redacted Transcript of the

courts’ record” in those cases; and (3) “to include access to the

LOGS & CRYPTIC NOTES of all Parties and Public Servants of the USA


1  Petitioner also references as related cases: (1) his petition
for writ of coram nobus, see Johnson v. United States, 17-CV-0517;
and (2) the miscellaneous case opened when the Government sought
an arrest warrant against Petitioner, see United States v. Johnson,
05-MJ-1521. Both these cases are closed. Petitioner’s writ of
coram nobus, the related briefing, and the Court’s Memorandum and
Order denying it are all docketed in his criminal case, No. 06-
CR-0010.
  Case 2:21-mc-00788-JS Document 7 Filed 08/02/21 Page 2 of 5 PageID #: 73



involved, or acted in any capacity on the instant issues/matter.”

(ECF   No.   6    (hereafter,    the   “Access    Motion”).)       It   appears

Petitioner’s requests are made to facilitate his filing of an

appellate memorandum.        (See id.)

             As an initial matter, because Petitioner’s submissions

were filed pro se, the Court will liberally construe them “‘to

raise the strongest arguments that they suggest.’”                 Kirkland v.

Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (quoting Burgos

v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).            However, this does

not excuse Petitioner “‘from compl[ying] with relevant rules of

procedural and substantive law’. . . .”           Traguth v. Zuck, 710 F.2d

90, 95 (2d Cir. 1983) (quoting Birl v. Estelle, 660 F.2d 592, 593

(5th Cir. 1981)).        The Court turns to the Access Motion.

             First:     All case dockets in this District are maintained

electronically using the Court’s Electronic Case Filing system

(“ECF”).         See,   e.g.,   EDNY   Admin.    Order   2004-08    (June   22,

2004)(“Beginning on August 2, 2004, electronic case filing will be

mandatory for all civil cases other than pro se cases and for all

criminal cases.”)        Thus, since the Court does not maintain case

dockets in hard-copy format, this branch of Petitioner’s Access

Motion is denied.        However, the Court has public-access computer

terminals in the Clerk’s Office in the Brooklyn and Central Islip

Courthouses that may be used to review one’s case(s).               Therefore,



                                         2
    Case 2:21-mc-00788-JS Document 7 Filed 08/02/21 Page 3 of 5 PageID #: 74



Petitioner is free to visit either Courthouse to use said computer

terminals to review his cases. 2

             As an alternative: (a) the Court is having the docket

sheets of Petitioner’s criminal case, Case No. 06-CR-0010, and

this case, Case No. 21-MC-0788, sent to him with this Order; (b)

upon review of said docket sheets, Petitioner may indicate which

documents he is specifically requesting by either highlighting or

circling them; (c) after returning the docket sheets to the Court’s

Pro Se Department, Petitioner will be informed of the number of

pages per requested document; (d) thereafter, the Petitioner may

decide whether he wishes to purchase the identified documents.

             Second:   In the absence of good cause shown, there is no

basis for the Court to waive either the fees for photocopying

documents docketed in Petitioner’s cases or for certifying copies

of documents. 3     Hence, Petitioner’s blanket fee-waiver request is

denied without prejudice to renew upon a specific showing of good

cause why said fees should be waived.            Petitioner is ON NOTICE:

The Court will not entertain a renewed request for copies of all


2  The Clerk’s Office in the Brooklyn Courthouse is currently open
to the public, Mondays through Fridays, from 10:00 a.m. to noon
and from 1:00 p.m. to 3:00 p.m. The Clerk’s Office in the Central
Islip Courthouse is currently open to the public, Mondays through
Fridays, from 10:00 a.m. to 1:00 p.m.

3  According to the Court’s Fee Schedule: (1) the Photocopy fee is
fifty cents (50¢) per page; and (2) the Document Certification fee
is eleven dollars ($11.00) per document.     (See EDNY Court Fees
Schedule, available at https://www.nyed.uscourts.gov/court-fees.)
                                       3
     Case 2:21-mc-00788-JS Document 7 Filed 08/02/21 Page 4 of 5 PageID #: 75



documents in Petitioner’s cases.              Rather, if Petitioner renews his

fee-waiver request, he is to specifically identify those documents

he    believes    are   necessary    for      him   to   prepare   his   appellate

memorandum.

              Third:    To the extent Petitioner seeks documents from

the Government, that request is not properly before this Court.

There is no indication that Petitioner has requested said documents

from the Government, either formally via a Rule 45 subpoena, see

FED. R. CIV. P. 45, or informally.            Moreover, such a request should

be narrowly tailored to avoid imposing undue burden or expense on

the party from whom documents are requested.                  See, e.g., FED. R.

CIV. P. 45(d)(1).          In the absence of showing he has made a

reasonable, well-tailored request of the Government for documents

related to his cases and the Government has refused that request,

the Court denies without prejudice this branch of Petitioner’s

Access Motion.




                                    CONCLUSION

              Accordingly,    IT    IS   HEREBY     ORDERED   that   Petitioner’s

Access Motion is DENIED without prejudice to renew in accordance

with the strictures discussed herein.




                                          4
  Case 2:21-mc-00788-JS Document 7 Filed 08/02/21 Page 5 of 5 PageID #: 76



           IT IS FURTHER ORDERED that the Clerk of Court:

           (1) mail a copy of this Order to the pro se Petitioner

at his address of record, and

           (2) include with the mailing of this Order the docket

sheets for:

                 (a) Petitioner’s criminal case,
                     Case No. 06-CR-0010, and

                 (b) this case, Case No. 21-MC-0788.



                                              SO ORDERED.

                                              /s/ JOANNA SEYBERT______
                                              Joanna Seybert, U.S.D.J.

Dated:     August 2 , 2021
           Central Islip, New York




                                     5
